Case: 11-15415         Date Filed: 08/16/2012    Page: 1 of 7




                                                                         [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15415
                                        Non-Argument Calendar
                                      ________________________

                             D.C. Docket No. 1:10-cv-00074-MP-GRJ



WARREN LEWIS,

llllllllllllllllllllllllllllllllllllllll                       Plaintiff - Appellant,

                                             versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                       Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (August 16, 2012)

Before BARKETT, WILSON, and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 11-15415    Date Filed: 08/16/2012   Page: 2 of 7

      Warren Lewis appeals the district court’s order affirming the Commissioner

of Social Security’s (“Commissioner”) denial of his application for a period of

disability and disability insurance benefits, 42 U.S.C. § 405(g). Lewis contends

that the Administrative Law Judge (“ALJ”) failed to follow the directives of Social

Security Ruling (“SSR”) 02-1p governing obesity. He argues that his obesity and

arthritis combined should equate to a listing-level of impairment, although he does

not specify which listing.

      We review the decision of the ALJ as the Commissioner’s final decision

when the ALJ has denied benefits and the Appeals Court has denied review of the

ALJ’s determination. Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

We give deference to the Commissioner’s factual findings, asking only if they are

supported by substantial evidence “consisting of such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. (internal

quotation marks omitted). We review de novo the Commissioner’s legal

conclusions. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per

curiam).

      A claimant bears the burden of showing he is disabled, see 20 C.F.R. §

404.1512(a), and the ALJ makes a five-step evaluation, applying the criteria of 20

C.F.R. § 404.1520, to determine whether the claimant has met that burden,

                                         2
               Case: 11-15415      Date Filed: 08/16/2012    Page: 3 of 7

Doughty, 245 F.3d at 1278.

       In order to receive disability benefits, the claimant must prove at step
      one that he is not undertaking substantial gainful activity. At step
      two, the claimant must prove that he is suffering from a severe
      impairment or combination of impairments. At step three, if the
      claimant proves that his impairment meets one of the listed
      impairments found in Appendix 1, he will be considered disabled
      without consideration of age, education, and work experience. If the
      claimant cannot prove the existence of a listed impairment, he must
      prove at step four that his impairment prevents him from performing
      his past relevant work. At the fifth step, the regulations direct the
      Commissioner to consider the claimant’s residual functional capacity,
      age, education, and past work experience to determine whether the
      claimant can perform other work besides his past relevant work.

Id. (citations omitted). At the fourth and fifth steps, the ALJ makes a

determination of the claimant’s residual functional capacity (“RFC”) by examining

his ability to sit, stand, walk, lift, carry, push, pull, reach, stoop, crouch, handle,

and perform other work-related physical demands. See 20 C.F.R. §§ 404.1520(e),

(f), 404.1545(b).

      As Lewis acknowledges in his brief, obesity is not a listed impairment, but

the ALJ is required to consider obesity in the analysis of a claimant’s overall

medical condition. See SSR 02-1p. Social Security Regulation 02-1p provides

that obesity shall be considered when determining if (1) a claimant has a medically

determinable impairment, (2) the impairment is severe, (3) the impairment meets

or equals the requirements of a listed impairment, and (4) the impairment bars

                                            3
              Case: 11-15415     Date Filed: 08/16/2012    Page: 4 of 7

claimant “from doing past relevant work and other work that exists in significant

numbers in the national economy.” SSR 02-1p. The Regulation also states that:

      Because there is no listing for obesity, we will find that an individual
      with obesity “meets” the requirements of a listing if he or she has
      another impairment that, by itself, meets the requirements of a listing.
      We will also find that a listing is met if there is an impairment that, in
      combination with obesity, meets the requirements of a listing. . . .

      We may also find that obesity, by itself, is medically equivalent to a
      listed impairment. . . . For example, if the obesity is of such a level
      that it results in an inability to ambulate effectively, as defined in
      sections 1.00B2b or 101.00B2b of the listings, it may substitute for
      the major dysfunction of a joint(s) due to any cause (and its
      associated criteria), with the involvement of one major peripheral
      weight-bearing joint in listings 1.02A or 101.02A, and we will then
      make a finding of medical equivalence. . . .

      We will also find equivalence if an individual has multiple
      impairments, including obesity, no one of which meets or equals the
      requirements of a listing, but the combination of impairments is
      equivalent in severity to a listed impairment.

SSR 02-1p.

      We find that the ALJ properly considered Lewis’s obesity in

accordance with SSR 02-1p when making a disability determination. The

ALJ heard testimony from treating doctors and reviewed evidence from a

number of sources regarding Lewis’s obesity, considering his obesity in the

context of his other health problems. Ultimately, the ALJ concluded that

Lewis’s morbid obesity was a severe impairment but that it was not one that

                                       4
               Case: 11-15415     Date Filed: 08/16/2012    Page: 5 of 7

rose to the level of a listed impairment, even in conjunction with other

impairments. The ALJ also found that despite his obesity, Lewis had the

RFC to (1) lift twenty pounds occasionally and ten pounds frequently, (2)

stand, walk, or sit for about six out of eight hours in a workday, and (3)

perform light work as defined by 20 C.F.R. § 416.967(b). He concluded

that although Lewis could not perform his past relevant work, there are jobs

that exist in significant numbers in the national economy that Lewis would

be able to perform. Therefore, the ALJ concluded that Lewis is not

disabled.

      The ALJ’s determinations are all supported by substantial evidence in

the record. Dr. Chodosh examined Lewis in 2006 and assessed that Lewis

“d[id] not appear particularly unhealthy.” He stated that despite some

health problems, Lewis was able to be independent in activities of daily

living and could walk, stand, sit, stoop, lift light objects, and use his hands

normally. Dr. Chodosh also found that Lewis had full strength and motor

function in his limbs, despite some swelling in his legs, and that the

reduction in Lewis’s range of motion was minor. In 2006, Lewis underwent

a thoracotomy, but one month after the procedure, he checked in with

Doctor Proia and stated that “he fe[lt] quite good.” In 2007, Dr. Pack

                                        5
               Case: 11-15415     Date Filed: 08/16/2012   Page: 6 of 7

treated Lewis for foot pain and recorded that Lewis had “[n]o perceived

weakness” and “no problems with ambulation.” Lewis also visited an

imaging center in 2007 for investigation of hip, shoulder, and back pain,

and the report indicated only “mild to moderate degenerative changes of

both hips,” with no indication of harm in other regions. At his hearing with

the ALJ, Lewis testified about his symptoms and the restrictions that his

health placed on the ability to engage in daily activities. A vocational

expert was then called to testify to the availability of work that a

hypothetical candidate with Lewis’s characteristics could perform, and he

responded that such positions existed in significant numbers in the regional

and national economy.

      The record indicates that although Lewis had health problems, these

problems did not amount to a listing-level impairment. To the extent that

Lewis argues that he had arthritis that would meet the requirements of

Musculoskeletal System impairment, 20 C.F.R. pt. 404, subpt. P., app. 1, §

1.00, one criteria for that type of impairment is that a person have the

“inability to ambulate effectively on a sustained basis,” id. Because the

record indicates that Lewis was capable of ambulating, he would not fall

within that listed impairment.

                                       6
             Case: 11-15415    Date Filed: 08/16/2012   Page: 7 of 7

      We therefore affirm because the ALJ’s findings are legally correct

and supported by substantial evidence.

      AFFIRMED.




                                     7